DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/07/2022 has been entered. Claims 1-16 are pending in the application. 
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant argues on page 7 of the Remarks:
 “Moreover, the Office Action acknowledged that Fehrenbach does not teach Applicant's claimed features of "wherein the radar sensor is configured to be attached to the outside of the container wall of the container, such that the radar signal emitted by the radar sensor is transmitted from the outside of the container into the container," as recited in claim 1, and relied on newly cited secondary reference Vogt to allegedly cure these deficiencies. See Office Action, pp. 5-7. Vogt, however, does not cure the deficiencies of Fehrenbach…Instead, Vogt describes attaching a fill level measuring device outside of a container and transmitting of a microwave signal into the container through a microwave window specially provided for this purpose. See, e.g., Vogt, ¶ [0026]. Vogt's microwave window 1 is a glass element fused into the metallic boundary of its flange 14 and therefore cannot be equated to Applicant's claimed container wall. See id., ¶ [0029]. Therefore, Vogt also does not provide any teaching or suggestion of at least Applicant's claimed transmission of a radar signal through the container wall.”. 
The Examiner respectfully disagrees. The glass window disclosed as element 8 in Fig. 1 is part of the container wall as it creates a barrier which is fused with the other parts of the container wall and encloses the fluid. Therefore, the combination of elements 4, 8 and 14 are joined together and defined as the container wall. Thus, under the broadest reasonable interpretation of claim 1, the amended last limitation of claim 1 is disclosed by VOGT. It would be obvious to combine the attachment means as disclosed by FEHRENBACH (US 20050225480 A1) and the sensor arrangement as disclosed by VOGT (US 20140047917 A1) to yield the invention as disclosed by claim 1. 
Furthermore, the Examiner has provided an additional reference in the Conclusion section of this office action to disclose another relevant reference, EVERS (EP 1764591 A2) that can also be used in combination with FEHRENBACH (US 20050225480 A1) to reject claim 1, where EVERS specifically discloses the last limitation of claim 1. Therefore, it is known in the art to dispose a radar sensor outside of a container where the radar signals are transmitted through the container wall of the container. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,9,10,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of VOGT (US 20140047917 A1).

Regarding claim 1, FEHRENBACH discloses [Note: what FEHRENBACH fails to disclose is strike-through]
A radar sensor for measuring a fill level and/or a point level of a product in a container (Paragraph 0032, “FIG. 1 is a vertical sectional view of a radar filling level measuring device according to the invention having a filled horn antenna and mounted at a vessel cover”) the radar sensor (Fig. 1-5, elements 6a, 6b – “antenna unit”) comprising:  
5a sensor (Fig. 1-5, elements 6a, 6b – “antenna unit”) configured to emit and to receive a radar signal (Paragraph 0004, “In short, the present device works as follows: signals (short microwave pulses or frequency modulated microwave signals) are generated in an electronics unit and transmitted via an antenna unit in the direction of the surface of the filling matter to be measured. These signals are reflected on the filling matter surface and received by the antenna unit. The filling level can be determined using the delay of the signals.”); 
evaluation circuitry (Fig. 1-5, element 4 – “electronics unit”) configured to determine, based on the radar signal, a measurement signal correlating with the fill level and/or the point level (Paragraph 0009, “The electronics unit is for generating transmitting signals and for processing and, as the case may be, for evaluating receiving signal reflected from the filling matter surface of the filling matter”);
a housing (Fig. 1-5, elements 2, 3, 16 – “housing” elements) having at least one housing region (Fig. 1-5, element 2 – “housing pot”), which is configured to be arranged opposite a container wall of the container for 10measuring the fill level and/or the point level (Paragraph 0015, “The radar filling level measuring device is for example provided with suitable attachment means on the side opposite from the radiating direction.”), and 
such that the radar signal can be transmitted through the housing region (Paragraph 0038, “The radar filling level measuring device 1, consisting of a housing pot 2 and a housing cover 3, is of plastics material, preferably PP or PTFE.”; Fig 1 shows radar signal being transmitted through housing elements 3 and 2 as PTFE material is radar transparent); 
an adhesive surface (Paragraph 0041, “consists in gluing the housing cover 3 to the vessel top wall 7”; Fig. 1 , area between elements 3 and 7) including an adhesive material (Paragraph 0041, glue material), which is configured for attaching the radar sensor to the container wall of the container (Fig. 1), the adhesive surface 15being disposed on an outside of the housing at least along a portion of an outer circumference of the housing region (Paragraph 0041, “A different, very advantageous and easily manageable attachment approach of the filling level measuring device 1 to the vessel top wall 7, consists in gluing the housing cover 3 to the vessel top wall 7.”); and 
a sealing surface (Paragraph 0041, “consists in gluing the housing cover 3 to the vessel top wall 7”; Fig. 1 , area between elements 3 and 7)  including a sealing material (Paragraph 0041, glue material), the sealing surface being configured to at least partially seal the housing region when the radar sensor is attached to the container wall (Paragraph 0039, “By this tight adhesive bonding the integrity of the housing of the filling level measuring device 1 as well as the tight sealing of the housing interior 11 with respect to the ambient atmosphere surrounding the filling level measuring device 1 is ensured.”), wherein the sealing surface is disposed on the outside 20of the housing at least along a portion of the outer circumference of the housing region (Paragraph 0041, “A different, very advantageous and easily manageable attachment approach of the filling level measuring device 1 to the vessel top wall 7, consists in gluing the housing cover 3 to the vessel top wall 7.”, where the adhesive also provides a “sealing surface”), 
wherein the sensor (Fig. 1-5, element 6a, 6b – “antenna unit”) is further configured to emit and/or to receive the radar signal through the housing region (Paragraph 0038, “The radar filling level measuring device 1, consisting of a housing pot 2 and a housing cover 3, is of plastics material, preferably PP or PTFE.”; Fig 1 shows radar signal can transmit through housing elements 3 and 2 as PTFE material is radar transparent), and2Application No. 16/528,132 


VOGT discloses, 
Reply to Final Office Action of February 25, 2022wherein the radar sensor (Fig. 1, elements 16 and 17, “electronic component” and “antenna”, respectively; Paragraph 0027, “The electromagnetic radiation that is radiated as a measurement signal from the antenna 17, and that is especially microwave radiation, reaches the second space 3 in the container 4 through the microwave window 1. The microwave signals that are reflected by the surface of the medium 5 emerge, by contrast, into the first space 2, which surrounds the container 4, through the microwave window 1 in order to be received by the antenna 17 and to be analyzed or further processed by the electronic component 16.”) is configured to be attached to the outside of the container wall of the container (Fig. 1, radar sensor components are attached to the outside wall of a container 4 via a housing 19), such that the radar signal emitted by the radar sensor is transmitted from the outside of the container into the container (Fig. 1 depicts the radar signals being transmitted by the radar sensor from the outside of the container into the container) through the container wall (Fig. 1, the “container wall” is defined as the entire structure of elements 4, 8 and 14 which encloses the fluid of the container. Therefore, the signals transmitted by radar sensor are transmitted through the “container wall”; Paragraph 0013, “In one configuration, it is provided that the barrier is at least partially composed of a glass. The barrier is especially a glass which has been enclosed or sealed into a metal ring or another metallic border (for example, as part of a flange). This glass is implemented as inspection glass. Alternately, the barrier is composed of a plastic or a ceramic. Preferably, the barrier (regardless of the selected material) is sealed, flush with the surrounding element--for example, the flange.”; Paragraph 0029, “The barrier 8 is specially designed as glass, which is fused into the metallic boundary of the flange 14.”). 

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify FEHRENBACH with VOGT to incorporate the features of: wherein the radar sensor is configured to be attached to the outside of the container wall of the container, such that the radar signal emitted by the radar sensor is transmitted from the outside of the container into the container through the container wall. Both FEHRENBACH and VOGT are considered analogous arts as they both disclose the use of radar sensors housed within a housing which is attached to a vessel by an attachment means where the radar sensor detects the fill-level of the contents of the vessel. FEHRENBACH is especially similar to the instant application as it discloses many of the features of claim 1, however, FEHRENBACH fails to specifically disclose the feature of: wherein the radar sensor is configured to be attached to the outside of the container wall of the container, such that the radar signal emitted by the radar sensor is transmitted from the outside of the container into the container through the container wall. VOGT discloses this feature when it depicts a radar sensor attached to the outside wall of a vessel where the radar signals are transmitted from the outside of the container to the inside of the container through the container wall. It is important to note that the microwave glass window as disclosed by VOGT is part of the container and it creates a barrier and therefore is considered part of the container wall. Vogt discloses in paragraph 0033, “It should be recognized that the housing 19 with its associated components rests on the wall of the container and is, therefore, removable from the window 1 without having to open the process space. Mounting of the instrumentation, any replacements, alignment of the antenna 17, etc. can thereby be done without having to open the process space.”. Therefore, the housing rests on the wall of the container. The glass window is fused with other components on the container wall, and therefore the entire structure surrounding the fluid encloses the fluid and creates a barrier and is defined as the container wall. It would have been obvious to modify the invention of FEHRENBACH to attach it to the outside of the vessel so that the signals are transmitted from the outside of the container to the inside of the container through the container wall. The incorporation of such a feature by VOGT into the invention of FEHRENBACH would lead to a more secure and safe sensor which is not in contact with the contents of the vessel. Thus, such an invention would allow for the measuring of potentially dangerous contents in a vessel without opening the process space (as mentioned in paragraph 0033 of VOGT) and would lead to a more efficient system. 

Regarding claim 2, FEHRENBACH further discloses 
The radar sensor according to claim 1, wherein the adhesive surface (Paragraph 0041, “consists in gluing the housing cover 3 to the vessel top wall 7”; Fig. 1 , area between elements 3 and 7) and or the sealing surface completely encloses 25the housing region along the outer circumference of the housing region (Paragraph 0017, “ the radar filling level measuring device is attached in its entirety at the vessel cover by means of the attachment means.”).

Regarding claim 3, FEHRENBACH further discloses 
The radar sensor according to claim 1, wherein the adhesive surface extends at least partially around the sealing surface (Paragraph 0017, “the radar filling level measuring device is attached in its entirety at the vessel cover by means of the attachment means.”).

Regarding claim 4, FEHRENBACH further discloses
The radar sensor according to claim 1, wherein the sealing surface is planar (Fig. 1, element 2 – “The housing pot 2 has a flat cylindrical form”; Fig. 1, area between elements 3 and 7 is planar), and/or wherein the sealing surface at least partially covers the housing region in a planar manner.

Regarding claim 5, FEHRENBACH further discloses

The radar sensor according to claim 1, wherein the sealing material (Paragraph 0041, glue material) of the sealing surface is provided by the adhesive material (Paragraph 0041, glue material) of the adhesive surface (Paragraph 0041, “consists in gluing the housing cover 3 to the vessel top wall 7”; Fig. 1, area between elements 3 and 7), and/or wherein the adhesive surface and the sealing surface are integrally formed.

Regarding claim 9, FEHRENBACH further discloses
The radar sensor according to claim 1, wherein the housing completely encloses the sensor and the evaluation circuitry (Paragraph 0013, “A radar filling level measuring device of the present invention may therefore afford the advantage that both the antenna unit and the electronics unit are arranged in the single interior space created by the housing and are sealingly surrounded by the housing”).

Regarding claim 10, FEHRENBACH further discloses
The radar sensor according to claim 1, wherein the housing is completely closed, and/or wherein the housing encloses the sensor and the evaluation circuitry hermetically (Paragraph 0013, “A radar filling level measuring device of the present invention may therefore afford the advantage that both the antenna unit and the electronics unit are arranged in the single interior space created by the housing and are sealingly surrounded by the housing”).

Regarding claim 14, FEHRENBACH further discloses
The radar sensor according to claim 1, further comprising:  15a detachment structure (Paragraph 0021 – “screw thread”) disposed on the housing (Paragraph 0021 – “on its outer circumference”) and configured to detach the radar sensor from the container wall in a non-destructive manner (Paragraph 0021, “Moreover, the radar filling level measuring device may also be provided with a screw thread on its outer circumference so that the radar filling level measuring device may be screwed into a corresponding counter thread in a vessel.”).

Regarding claim 15, FEHRENBACH further discloses
A sensor array (Fig. 1 – Fig. 5 display sensor arrays), comprising: a radar sensor (Fig. 1, element 1) according to claim 1; and 20a container (Fig. 1 – Fig. 5, element 7 – “vessel”) including a container wall (Paragraph 0019, “vessel wall”), the radar sensor being disposed with the adhesive surface on an outside of the container wall (Paragraph 0019, “Apart from the possibility of mounting by means of dowels, the radar filling level measuring device may of course also be attached on the vessel wall using any other suitable means, such as adhesives.”) so that the housing region of the radar sensor is disposed opposite the container wall (Paragraph 0015, “ The radar filling level measuring device is for example provided with suitable attachment means on the side opposite from the radiating direction.”), and the sealing surface (Fig. 1 , area between elements 3 and 7) of the radar sensor being at least partially disposed 25between the housing of the radar sensor and the container wall (Fig 1, element 3 is disposed between housing 2 and container wall of 7).

Regarding claim 16, FEHRENBACH further discloses
The sensor array according to claim 15, wherein the sealing surface (Fig. 1, area between elements 3 and 7) of the radar sensor is at least partially disposed between a portion of the housing region and the container wall (Fig 1, element 3 is disposed between housing 2 and container wall of 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of VOGT (US 20140047917 A1) further in view of Janitch (US 20180212316 A1) .
Regarding claim 6, the combination of FEHRENBACH and VOGT discloses 

The radar sensor according to claim 1, FEHRENBACH further discloses using an adhesive material to attach and seal the radar sensor housing to a container wall. However, the combination of FEHRENBACH and VOGT fails to disclose wherein the adhesive material is a different material than the sealing material. Janitch is considered analogous art as it discloses a radar measurement instrument dispensed in a housing which is secured to a process vessel. 
Janitch discloses,
wherein the adhesive material is a different material than the sealing material (Paragraph 0039, “The seal 58 may comprise a quartz seal brazed to the through opening 52 or a PTFE seal secured by an adhesive and sealed with O rings, as necessary or desired.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of FEHRENBACH and VOGT with Janitch to use a combination of an adhesive material with a different sealing material to secure a sensor onto a container. All three references are considered analogous arts as they all disclose radar sensors disposed in a housing attached to a vessel to measure contents of the vessel. The combination of using an adhesive material with a different sealing material would implement a strong and secured attachment between the sensor housing and container. This combination would yield a more efficient device which is protected against atmospheric conditions. 

Regarding claim 8, the combination of FEHRENBACH and VOGT discloses

The radar sensor according to claim 1, FEHRENBACH further discloses using an adhesive material to attach and seal the radar sensor housing to a container wall. However, the combination of FEHRENBACH and VOGT fails to disclose wherein the adhesive material and/or the sealing material has a relative 20permittivity of 1.5 to 3. Janitch is considered analogous art as it discloses a radar measurement instrument dispensed in a housing which is secured to a process vessel.
Janitch discloses,
	wherein the adhesive material and/or the sealing material has a relative 20permittivity of 1.5 to 3 (Paragraph 0039, “The seal 58 may comprise a quartz seal brazed to the through opening 52 or a PTFE seal secured by an adhesive and sealed with O rings, as necessary or desired.”; Note: the permittivity of PTFE falls within the range of 1.5 to 3).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of FEHRENBACH and VOGT with Janitch to use an adhesive and/or sealing material with a relative permittivity of 1.5 to 3. All three references are considered analogous arts as they all disclose radar sensors disposed in a housing attached to a vessel to measure contents of the vessel. The use of an adhesive and/or sealing material with a relative permittivity of 1.5 to 3 (such as PTFE seal) is known in the art as a good radar-transparent material to lessen the effects of the seal on the radiating signals of the radar sensor.  PTFE has a known permittivity which falls within the range of 1.5 to 3. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of FEHRENBACH and VOGT with Janitch to use an adhesive material and/or sealing material having a relative permittivity of 1.5 to 3 to attach a radar sensor to a container wall. This combination would allow for a secure hold of the sensor to a container wall while using a radar transparent material (such as PTFE) to yield a more efficient radar sensor with accurate radar detection. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of VOGT (US 20140047917 A1) further in view of THOMPSON (US 20040055376 A1).

Regarding claim 7, the combination of FEHRENBACH and VOGT discloses

The radar sensor according to claim 1, FEHRENBACH further discloses using an adhesive material to attach and seal the radar sensor housing to a container wall. However, the combination of FEHRENBACH and VOGT fails to disclose wherein the adhesive surface and/or the sealing surface at least partially comprise an acrylate adhesive. THOMPSON is considered analogous art as it discloses a sensor device to detect flowing fluid wherein the device includes a housing that is attached via an adhesive to a base plate. 
THOMPSON discloses, 
15	wherein the adhesive surface and/or the sealing surface at least partially comprise an acrylate adhesive (Paragraph 0026, “the adhesive material 18 is preferably a urethane acrylate”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of FEHRENBACH and VOGT with THOMPSON to use an adhesive material and/or sealing material which at least partially comprises an acrylate adhesive. All three references are considered analogous arts as they all disclose sensors disposed in a housing attached to a vessel to measure contents of the vessel. Acrylate adhesives are known to be strong adhesive materials and also waterproof. Using an adhesive material and/or sealing material comprised of an acrylate adhesive to attach a radar sensor to a container wall would produce a strong radar sensor attachment to the container wall while maintaining a waterproof barrier to protect the sensor from atmospheric conditions. This combination would yield a more secure and protected radar sensor device. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of VOGT (US 20140047917 A1) further in view of ENDRESS (EP 2260273 B1) [paragraphs cited refer to provided English translation] .

Regarding claim 11, the combination of FEHRENBACH and VOGT discloses

The radar sensor according to claim 1. However, the combination of FEHRENBACH and VOGT fails to disclose wherein the radar sensor is completely cable-free to an outside thereof, and/or wherein the housing does not include a cable feedthrough. ENDRESS is considered analogous art as it discloses a method for determining and/or monitoring the fill level of a medium in a container by the means of a measuring device. 

ENDRESS (EP 2260273 B1) discloses, 
wherein the radar sensor is completely cable-free to an outside thereof, and/or wherein the housing does not include a cable feedthrough (Paragraph 0031, “the radar measuring device 1 is operated wirelessly and is supplied with the energy required for the measuring operation via an energy source, for example a battery 11, which is implemented or adapted in or to the measuring transducer 6”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of FEHRENBACH and VOGT with ENDRESS to house a radar sensor in a housing which is operated wirelessly and has no cable feedthrough. All three references are considered analogous arts as they all disclose sensors disposed in a housing attached to a vessel to measure contents of the vessel. Radar sensors are many times used near explosive substances where using a cable feedthrough can cause an explosion. Furthermore, radar sensors which have no cable feedthrough can operate wirelessly and are easily movable from one location to another. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to house a radar sensor within an enclosed housing wherein the housing does not include a cable feedthrough.  This would yield a more efficient radar sensor device.  

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEHRENBACH (US 20050225480 A1) in view of VOGT (US 20140047917 A1) further in view of Merker (US 10180343 B2).

Regarding claim 12, the combination of FEHRENBACH and VOGT discloses
The radar sensor according to claim 1. However, the combination of FEHRENBACH and VOGT fails to explicitly disclose a communication circuitry, which is disposed in the housing and is configured to transmit the measurement signal and/or a measured value correlating with the measurement signal through the housing to a receiver. Merker is considered analogous art as it discloses a filling level measuring device which measures the filling level in a container through a wall by means of reflected signals. 

Merker discloses, 

a communication circuitry (Column 11, line 63 , “The controller 20 has a communication interface 36 assigned to it, via which the results of the filling level measurements is made available to a user”), which is disposed in the housing (Fig. 1, elements 20 and 36 are disposed within the housing) and is configured to transmit the measurement signal and/or a measured value correlating with the measurement signal (Column 11, line 66, “In the exemplary embodiment shown, the communication interface 36 is a wireless communication interface which operates on the Bluetooth standard and via which it is possible to send the measurement result to a receiver 38 (see FIG.1).”) through the housing to a receiver (Fig. 1, elements 20 and 36 are disposed within the housing and communication is done through the housing to element 38, the receiver). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of FEHRENBACH and VOGT with Merker to use a communication circuitry disposed within the housing of a radar sensor to transmit the measurement signal and/or a measured value correlating with the measurement signal through the housing to a receiver. All three references are considered analogous arts as they all disclose sensors, utilizing reflected signals, that are disposed in a housing attached to a vessel to measure contents of the vessel.  Wireless communication from a radar sensor device allows for the radar sensors to be more easily movable from one location to another. Merker discloses, “In this way, the effort for a wiring of the filling level measuring device is dispensed with” (Column 2, line 12).  In addition, Merker discloses that wireless communication, such as the use of the Bluetooth standard “allows the measured filling level values to be transmitted over a distance that is fully sufficient for many applications, at a low energy consumption” (Column 2, line 16). Therefore, it would have been obvious to someone in the art prior to the effective filling date of the invention to use a communication circuitry dispensed within a radar housing which communicates wirelessly through a housing to an outside receiver.  This would yield a radar sensor with a preferred and efficient communications element. 

Regarding claim 13, the combination of FEHRENBACH and VOGT discloses
The radar sensor according to claim 1. However, the combination of FEHRENBACH and VOGT fails to explicitly disclose a power supply, which is disposed in the housing and is configured to supply the sensor and the evaluation circuitry with electric energy. Merker is considered analogous art as it discloses a filling level measuring device which measures the filling level in a container through a wall by means of reflected signals. 

Merker discloses, 
a power supply (Fig. 2, element 22 – “two replaceable batteries”), which is disposed in the housing (Fig. 2, element 22 is disposed within the housing) and is configured to supply the sensor and the evaluation circuitry with electric energy (Column 2, lines 30-33 “an energy source is integrated in the filling level measuring device. This makes the filling level measuring device completely self-contained. The energy source can contain two batteries.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of FEHRENBACH and VOGT with Merker to house a power supply source within a radar sensor housing to supply the sensor and evaluation circuit with electrical energy without the need for a wired outside power source. All three references are considered analogous arts as they all disclose sensors, utilizing reflected signals, that are disposed in a housing attached to a vessel to measure contents of the vessel.   Radar sensors are many times used near explosive substances where using a wired outside power source can cause an explosion. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to house a power supply source within a housing containing the radar sensor to avoid the need for a wired power source to the housing and its elements from the outside. This would yield a safe and reliable radar sensor device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EVERS (EP 1764591 A2) is considered pertinent art to the claimed invention as it disclose the radar sensor for measuring fill level in a fuel tank. 
Regarding claim 1, Evers (paragraphs cited refer to provided English translation) discloses 
wherein the radar sensor (Fig. 3, signal source and evaluation unit, “4” (i.e. radar sensor)) is configured to be attached to the outside of the container wall of the container (Fig. 3, the signal source and evaluation unit, “4”, is configured to be attached to the outside of the container wall of the container), such that the radar signal emitted by the radar sensor is transmitted from the outside of the container into the container through the container wall (Fig. 3, the signals transmitted by the signal source are emitted by the radar sensor and transmitted from the outside of the container into the container through the container wall; Page 2, 11th paragraph, “It has also proved to be advantageous to arrange the signal source, the transmitting and receiving device and the evaluation unit outside the fuel tank. In this embodiment, the signal source irradiates the radar signal through the container wall into the waveguide and receives the reflected signal through the container wall.”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/             Examiner, Art Unit 3648                                                                                                                                                                                           
/PETER M BYTHROW/             Primary Examiner, Art Unit 3648